Exhibit CPI INTERNATIONAL, INC. PERFORMANCE RESTRICTED STOCK AGREEMENT THIS PERFORMANCE RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of the date of grant set forth on ExhibitA hereto by and between CPI International, Inc., a Delaware corporation (the “Company”), and the individual (the “Grantee”) set forth on Exhibit A. A.The Grantee is an employee or consultant of the Company or a Subsidiary, and the Company has determined that it is appropriate, desirable and in the best interests of the Company to issue the Restricted Shares (as defined below) to the Grantee. B.Accordingly, pursuant to the CPI International, Inc. 2006 Equity and Performance Incentive Plan (the “Plan”), the Company is hereby issuing to the Grantee the number of restricted shares of the Common Stock of the Company (the “Restricted Shares”) as set forth on Exhibit A hereto, and in all respects subject to the terms, definitions and provisions of the Plan, which is incorporated herein by reference. C.Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meanings set forth in the Plan. NOW, THEREFORE, in consideration of the mutual agreements contained herein, the Grantee and the Company hereby agree as follows: 1.Restricted Shares. 1.1Issuance of Restricted Shares.In consideration of the Grantee’s service as an employee or consultant of the Company or a Subsidiary, the Company is hereby issuing to the Grantee the number of Restricted Shares set forth on Exhibit A, subject to the terms and conditions set forth in the Plan and this Agreement.The Restricted Shares shall be represented by a certificate or certificates issued in the name of the Grantee and endorsed with an appropriate legend referring to the restrictions hereinafter set forth. 1.2Restrictions on Transfer of Shares. The Restricted Shares may not be sold, assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or disposed of (each, a “Transfer”) by the Grantee, except to the Company, until they have become vested as provided in
